

117 HR 2714 IH: WFCA Act of 2021
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2714IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mrs. Walorski (for herself, Mrs. Miller of West Virginia, Mr. Reed, Mr. Hern, and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for the inclusion of additional expenses in dependent care FSAs, and for other purposes.1.Short titleThis Act may be cited as the Working Families Childcare Access Act of 2021 or the WFCA Act of 2021. 2.Additional expenses included in dependent care assistance programs(a)In generalSection 129(e) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (1), by striking or provision of, those and inserting or provision of, qualified adoption expenses (within the meaning of section 137(d)), qualified sports expenses, qualified tutoring expenses, qualifying art expenses, or those, and (2)by adding at the end the following new paragraphs: (10)Qualified sports expensesThe term qualified sports expenses means expenses paid or incurred for the participation or instruction of a dependent in a program of physical exercise or physical activity.(11)Qualified tutoring expensesThe term qualified tutoring expenses means expenses paid or incurred for the participation or instruction of a dependent in virtual or in-person—(A)individual academic tutoring, or(B)small-group academic tutoring in a group of four students or fewer.(12)Qualified art expensesThe term qualified art expenses means expenses paid or incurred for the participation or instruction of a dependent in a program of music or art. .(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.3.Dependent care expenses allowed for children and dependents up to age 15(a)In generalSection 129(e)(1) of the Internal Revenue Code of 1986, as amended by section 1, is amended—(1)by striking or provision of, qualified adoption expenses and inserting or provision of, with respect to a qualifying individual, qualified adoption expenses, (2)by striking The term and inserting the following:(A)In generalThe term, and (3)by adding at the end the following: (B)Special ruleFor purposes of subparagraph (A), the term qualifying individual has the meaning given in paragraph (1) of section 21(b), except such paragraph shall be applied by substituting age 15 for age 13. .(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.4.Carry forward of unused benefits(a)In generalSection 129(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (10)Benefit carry forward rules(A)In generalA plan meets the requirements of this paragraph if it provides for the automatic carry forward from the close of a plan year to the succeeding plan year of any aggregate unused contributions totaling $20 or greater. (B)Small balancesFor purposes of subparagraph (A), if an eligible employee carries a balance of less than $20 at the end of a plan year, such employee may elect to carry forward such balance to the next plan year or, if such employee makes no election, such balance may be forfeited.(C)Exclusion from gross incomeNo amount shall be included in gross income under this chapter by reason of any carry forward under this paragraph. (D)Coordination limitsThe maximum amount which may be contributed to a dependent care assistance flexible spending arrangement for any year to which an unused amount is carried under this paragraph shall not be reduced by such unused amount. .(b)Conforming amendmentSection 125(d)(2) of such Code is amended by adding at the end the following new subparagraph: (E)Exception for dependent care assistance flexible spending arrangementsSubparagraph (A) shall not apply to a dependent care assistance flexible spending arrangement which conforms to the benefit carry forward rules of section 129(d)(10). .(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2021.5.Increase of benefits for dependent care assistance programs(a)In generalSection 129(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $5,000 ($2,500 and inserting $15,000 ($7,500. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2021. 